Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office action is in response to the communication received on 03/27/2020. 


REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 U.S.C. §112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP §1302.14).

The cited prior art of record, Wu et al. (US 20160307911 A1; hereinafter “Wu”),- Xing et al. (US 20210005725 A1; hereinafter “Xing”), Chuang et al. (US 20160225776 A1; hereinafter “Chuang”) have been found to be the closest prior art.


Regarding Claim 1: 
Wu discloses a method for fabricating a semiconductor device (figs. 2-16, comprising: 
providing a substrate 106’ (¶ 0048), having a cell region 108 and a logic region 112 (¶ 0018) and including a first conductive layer 107 as a top layer (fig. 7; ¶ 0055), wherein shallow trench isolation (STI) structures (118’, 140’) (¶ 0051) are disposed in the substrate 106’ at cell region 108 and the logic region 112; 
performing a first dry etching process 902 to preliminarily etch the first conductive layer 702 (fig. 9; ¶ 0059) and 
performing a wet etching process 1002 over the substrate to etch the STI structures 118’ down to a preserved height (fig. 10; ¶ 0060); 
forming a control gate stack 134 (fig. 12; ¶ 0021) on the first conductive layer at the cell region; and
performing a second etching process 1302 on a portion of the first conductive layer 702’ to form a floating gate under the control gate stack at the cell region (fig. 13; ¶ 0064; the sixth etching process removes exposed regions of the remaining floating gate layer 702′).

Xing discloses a method for fabricating a semiconductor device (figs. 2A-2I) comprising 
performing an etching process on a portion of the first conductive layer 46 to form a floating gate 46a under the control gate stack at the cell region 30 and remove the first conductive layer 46 at the logic region 32 (figs. 2E-2F; ¶ 0030).

Chuang discloses a method for fabricating a semiconductor device (figs. 4-16) comprising performing a dry etching process on a portion of the first conductive layer 906 to form a floating gate 206a under the control gate stack at the cell region 102 and remove the first conductive layer 906 at the logic region 104 (figs. 10-14; ¶ 0050-0053).

However, none of the prior art of record alone or in combination disclose all the claim limitations of claim 1 including performing a first dry etching process to preliminarily etch the first conductive layer and the STI structures at the cell region and one of ordinary skill in the art would not motivation to combine the above listed closest prior art of record and arrive at the claimed invention as cited in the independent claim of claim 1.

The claims are novel over the prior art in terms of entirety of the claims. Dependent claims 2-16 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893